Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 2, 2018

                                            No. 04-18-00060-CV

             IN RE ALLSTATE VEHICLE AND PROPERTY INSURANCE CO.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting: Sandee Bryan Marion, Chief Justice
         Karen Angelini, Justice
         Irene Rios, Justice

        On February 2, 2018, relator filed a petition for writ of mandamus and a motion for stay
pending mandamus. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition for writ of mandamus
in this court no later than February 20, 2018. Any such response must conform to Texas Rule
of Appellate Procedure 52.4.

        Relator’s request for a stay is GRANTED. Paragraph 2 of the trial court’s January 19,
2018 “Order on Plaintiff’s Motion to Compel” overruling “Defendant’s objection(s) to Plaintiff’s
First Request for Production, production number 1, and compel[ling] Defendant to fully respond
within 14 days” and Paragraph 13 of the trial court’s January 19, 2018 “Order on Plaintiff’s
Motion to Compel” overruling “Defendant’s objection(s) to Plaintiff’s First Set of
Interrogatories, interrogatory number 17, and compel[ling] Defendant to fully respond within 14
days” are stayed pending final resolution of the petition for writ of mandamus.

        It is so ORDERED on February 2, 2018.

                                                             PER CURIAM

ATTESTED TO:              ____________________________
                          KEITH E. HOTTLE,
                          Clerk of Court


1
  This proceeding arises out of Cause No. 2017CV04875, styled Brian A. Jones v. Allstate Insurance Co., pending in
the County Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez presiding.